Citation Nr: 1429771	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  13-25 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a right shoulder disability; and, if so, whether service connection for a right shoulder disability should be granted.

2.  Entitlement to service connection for a spine condition.



REPRESENTATION

Appellant represented by:	Mark T. Bean, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to October 1944 and October 1948 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed and considered the contents of his electronic VA file.  The additional evidence contained therein is considered part of the constructive record under VA's current guidelines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision issued in October 1990, the Board denied entitlement to service connection for a right shoulder disability on the basis that there was no relationship between his right shoulder disability and service.

2.  The evidence received since the October 1990 Board decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Right shoulder tendonitis, status post right shoulder rotator cuff repair surgery with scars had its onset in service.

4.  Degenerative disc disease of the thoracolumbar spine had its onset in service.


CONCLUSIONS OF LAW

1.  The October 1990 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Right shoulder tendonitis, status post right shoulder rotator cuff repair surgery with scars was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  Degenerative disc disease of the thoracolumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), (b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Shoulder Disability

The Board finds that in light of the lay and medical evidence received since the October 1990 Board decision, new and material evidence sufficient to reopen his claim for service connection for a right shoulder disability.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The service treatment records show the Veteran sought treatment in February 1962 after injuring his right shoulder when he fell practicing judo.  The service treatment records note considerable pain, limitation of motion, and tenderness over the deltoid.  The Veteran reports that he has had shoulder problems since that incident in service. 

At his May 2011 VA examination, the Veteran was diagnosed right shoulder tendonitis, status post right shoulder rotator cuff repair surgery with scars.  In July 2011, the RO requested an independent medical opinion by Dr. L.C. to address whether the Veteran's current right shoulder condition was due to his in-service shoulder injury.  Dr. L.C. provided a negative nexus opinion.  However, the Board finds that the Veteran is competent to report right shoulder pain since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Given the service treatment records showing pain and limitation of motion of the shoulder, the Veteran's credible lay statements concerning his shoulder symptoms since service and his current diagnoses, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right shoulder disability is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his right shoulder disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Spine Condition

The Veteran also contends that he also injured his back practicing judo in service in the 1960s.  The service treatment records show a report of pain in his back during service.  He contends that his back worsened over time and he developed numbness in his left and right legs.

The Veteran contends that he has experienced back problems since service.  See May 2014 Hearing Transcript, p. 5.  The Board finds the Veteran competent and credible to report back symptoms since service.

An August 2013 letter provided by the Veteran's private treatment provider, Kurt Judson, PA-C, noted that the Veteran underwent a posterior lumbar interbody fusion and posterolateral arthrodesis from T10 to the pelvis on March 1, 2010, for spondylolisthesis, severe stenosis with degenerative scoliosis, as a result of a degenerative condition which has been ongoing throughout his lifetime.  The physician's assistant noted that the Veteran reported left thigh numbness in the early 1970's, which progressed to right thigh numbness.  He opined that this was likely the beginning of radicular symptoms as a result of foraminal stenosis due to the degenerative condition.  

The physician's assistant further opined that that the Veteran's degenerative spine condition is a result of his rigorous training during military service.  His rationale is that the Veteran enlisted at the age of 13 and underwent vigorous training at a very young age.  He explained that military training is slightly more vigorous than normal teenagers' activities, such as sports.

At his May 2014 Board hearing, the Veteran reported that he currently suffers from inability to bend, instability, and numbness in his feet and legs due to his back conditions.  See May 2014 Hearing Transcript, pp. 3 and 8.  

Given the service treatment records showing a fall in service and a complaint of back pain, the Veteran's credible lay statements concerning his back symptoms since service and his current symptoms related to his back surgery, the Board finds that the evidence is at least in equipoise as to whether the Veteran's spine condition is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a spine condition.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The service connection claim for a right shoulder disability is reopened.

Service connection for right shoulder tendonitis, status post right shoulder rotator cuff repair surgery with scars, is granted.

Service connection for degenerative disc disease of the thoracolumbar spine is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


